DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, encompassing claims 1-21, in the reply filed on 5/19/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a porous ceramic block in the gap between the electrodes, does not reasonably provide enablement for a porous metal block in the gap between the electrodes. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Claim 18 recited limitation of “a porous metal block in the gap between the HV electrode and the ground electrode”. The instant specification discloses that a porous ceramic block 125 between the electrodes (Figure1, paragraphs [0042] & [0073]). However, the instant specification does not provide support for a porous metal block between the electrodes. There is no teaching in the prior art that a metal block could be provided between the electrodes in a water treatment device. Therefore, the amount of direction provided by the inventor is not sufficient to allow one of ordinary skilled in the art to make or use the invention without undue experimentation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a high voltage power supply” in claim 1 is a relative term which renders the claim indefinite. The term “high voltage” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Due to the dependency to the parent claim, claims 2-21 are rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yeung et al (PG-PUB US 2017/0029300) in view of Cho et al (PPUB US 2016/0152494).
Regarding claim 1, Yeung et al disclose a water treatment device (ABSTRACT). The apparatus comprises 
(1) a water inlet side for receiving the water (Figures 1 & 6, paragraphs [0152] & [0162]);
(2) a porous anode having a diameter of 10 mm (e.g. having a surface area 0.785 cm2) in fluid communication with the water (Figures 1,2, & 6, paragraphs [0135], [0152], & [0162]);
(3) a porous cathode spaced apart from the anode in fluid communication with water (Figures 1,2, & 6, paragraphs [0107], [0135], [0152]-[0153], & [0162]-[0163]);
(4)  a power supply connected to the electrodes for generating pulse electric field, wherein the pulse electric field generating device can perform at various operating conditions with different pulse duration and pulse strength (Figures 13 & 14, paragraphs [0100], [0112], [0130], & [0174]); and 
(5) a water outlet side for discharging the treated water (Figures1 & 6, paragraphs [0152] & [0162]).
Yeung teaches that, depending upon applications, the size of the device, hence the surface area of the electrodes, may be varied (paragraph [0102]). Furthermore, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144).
Yeung teaches that the pulse electric field generating device can perform at various operating conditions with different pulse duration and pulse strength (Figures 13 & 14, paragraphs [0112], [0130], & [0174]). Moreover, pulse duration and pulse strength are not structural limitations, rather process-limiting parameters. It has been held that manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
Yeung teaches the water treatment device having the porous anode and the porous cathode (paragraph [0135]), but does not teach the porous electrodes being as a HV electrode or a ground electrode, respectively. However, Cho et al disclose a water treatment device (ABSTRACT). Cho teaches that the water treatment device comprises an electrode pair having an anode 102 and a cathode 104,  which is connected to a power supply 325 for generating pulse electric field (Figures 1 & 6, paragraphs ]0038] & [0062]). Cho also teaches that one of the electrodes in the pair is a HV electrode and the other one is a ground electrode (paragraph [0038]). The teaching of Cho shows that using one of the electrodes as a HV electrode and the other one as a ground electrode is an equivalent electrode configuration for a water treatment device. Therefore, it would be obvious for one having ordinary skill in the art to using one of the cathode and the anode as a HV electrode and the other one as a ground electrode because it is an art-recognized equivalent.
Regarding claim 2, Yeung teaches that the water conductivity is 4 mS/cm (paragraph [0062]). Moreover, water conductivity is not structural limitations, rather a process-limiting parameter. It has been held that manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114). 
Regarding claim 3, Yeung teaches that the gap between the electrodes may be up to 300 µm (paragraph [0107]). Cho teaches that the distance between the electrodes may be between 0.01 mm to 100 mm (paragraph [0039]).
Regarding claim 4, Yeung teaches that the porous electrodes may be parallelly arranged porous plates (Figures 1 & 6, paragraphs [0152] & [0162]).
Regarding claim 5, Yeung teaches that the porous electrodes may be parallelly arranged porous plates (Figures 1 & 6, paragraphs [0152] & [0162]). Cho teaches that one of the electrodes may be a ground electrode (Figure 1, paragraph [0038]).
Regarding claim 6, Yeung teaches the porous electrodes having a diameter of 10 mm (Figures 1 & 6, paragraph [0153] & [0163]).
Regarding claim 7, Yeung teaches square electrode plates (Figure 18, paragraph [0182]). Furthermore, it has been held that, without persuasive evidence that the particular shape is significant; a change in shape is generally recognized as being within ordinary skill in the art In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP 2144).
Regarding claim 8, Yeung teaches that electrodes nay be in various shapes (paragraph [0155]). Cho teaches that one of electrode is rectangular plate (Figueres 1-4). Furthermore, it has been held that, without persuasive evidence that the particular shape is significant; a change in shape is generally recognized as being within ordinary skill in the art In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP 2144).
Regarding claims 9 and 10, Yeung teaches a plurality of electrodes (Figures 1 & 6, paragraphs [0135], [0153]. & [0163]).
Regarding claims 19-21, Yeung teaches that the pulse electric field generating device can perform at various operating conditions with different , frequency, pulse duration and pulse strength (Figures 13 & 14, paragraphs [0112], [0130], & [0174]). Cho teaches different pulse duration (paragraph [0055]). Moreover, frequency, pulse duration and pulse strength are not structural limitations, rather process-limiting parameters. It has been held that manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114). 
Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yeung et al (PG-PUB US 2017/0029300) and Cho et al (PPUB US 2016/0152494) as applied to claim 1 above, and further in view of Cho et al (PG-PUB US 2016/0137529, referred to Cho’529 thereafter).
Regarding claim 11, Yeung teaches that the porous electrodes may be wound around a cylindrical body 9figures 23 & 25, paragraphs [0203] & [0211]), but Yeung/Cho does not teach the porous electrodes coaxially arranged. However, Cho’529 et al disclose a water treatment device (ABSTRACT). Cho’529 teaches that the device comprises two electrodes 202 and 204 concentrically/coaxially arranged (Figures 2-11, paragraph [0043]). The teaching of Cho’529 shows that concentrically/coaxially arranged two electrodes is an equivalent electrode configuration in a water treatment device. Therefore, it would be obvious for one having ordinary skill in the art to arrange two electrodes concentrically/coaxially because it is an art-recognized equivalent.
Regarding claims 12-16, Yeung teaches two porous electrodes and multi-rod electrodes (Figures 1 & 6, paragraphs [0072] & [0152]). Cho teaches that one of the electrodes is a HV electrode and another one is a ground electrode (paragraph [0038]). Cho’529 teaches two concentrically/coaxially arranged electrodes (Figures 2-11, paragraph [0043]).
Regarding claim 17, Yeung/Cho does not teach a bubble generator. However, Cho’529 et al disclose a water treatment device (ABSTRACT). Cho’529 teaches that the device comprises a gas injector 205 for injecting gas between the electrode 2202 and 204 for generating bubbles (Figures 2-11, paragraph [0047]). Cho’529 further indicates that supplying gas bubbles between the electrodes enables more reliable generating of plasma (paragraph [0057]).Therefore, it would be obvious for one having ordinary skill in the art to include a gas injector as suggested by Cho’259 in order to generate reliable plasma within the device of Yeung/Cho.
Conclusion
Claims 1-21 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795